


109 HRES 838 IH: Expressing the sense of the House of

U.S. House of Representatives
2006-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 838
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2006
			Mr. Ferguson (for
			 himself and Mr. Andrews) submitted the
			 following resolution; which was referred to the
			 Committee on International
			 Relations
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Secretary of State should not accept the credentials
		  of any representative of the Government of Libya until the Government of Libya
		  has fully met its financial commitments to the families of the victims of Pan
		  Am Flight 103 and that the President should urge the Government of Libya to
		  make a good faith effort to resolve other outstanding cases of United States
		  victims of terrorism sponsored or supported by Libya.
	
	
		Whereas the Government of Libya has not to date made a
			 good faith effort to resolve the claims of members of the United States Armed
			 Forces and other United States citizens who were injured in the April 6, 1986,
			 bombing of the LaBelle Discothéque in Berlin, Germany, and the claims of family
			 members of the service men and women killed in that bombing or to resolve other
			 outstanding cases of United States victims of terror sponsored or supported by
			 Libya;
		Whereas, on December 21, 1988, terrorists from Libya
			 bombed Pan Am Flight 103 over Lockerbie, Scotland, killing 270 people,
			 including 189 Americans;
		Whereas, on May 29, 2002, the Government of Libya offered
			 $2,700,000,000 to settle claims by the families of the 270 people killed aboard
			 Pan Am Flight 103, representing $10,000,000 for each victim of the Pan Am
			 Flight 103 bombing;
		Whereas, on August 15, 2003, Libya's Ambassador to the
			 United Nations, Ahmed Own, submitted a letter to the United Nations Security
			 Council formally accepting responsibility for the action of its
			 officials in relation to the Lockerbie bombing;
		Whereas, on May 15, 2006, Secretary of State Condoleezza
			 Rice announced her intention to remove Libya from the list of countries that
			 sponsor terrorism and to establish diplomatic relations with the Government of
			 Libya; and
		Whereas the families of the victims of Pan Am Flight 103
			 have not yet received the final $2,000,000 payment promised by the Government
			 of Libya: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)it remains an
			 important priority for further improvement in the relations between the United
			 States and Libya that the Government of Libya make a good faith effort to
			 resolve all outstanding claims of United States victims of terrorism sponsored
			 or supported by Libya;
			(2)the Secretary of
			 State should not accept the credentials of any representative of the Government
			 of Libya until the Government of Libya has fully met all of its financial
			 commitments to each of the personal representatives of United States victims of
			 Pan Am Flight 103 who accepted the settlement with the Government of Libya;
			 and
			(3)the President
			 should urge the Government of Libya to make an good faith effort to
			 resolve—
				(A)the claims of
			 members of the United States Armed Forces and other United States citizens who
			 were injured in the LaBelle Discothéque bombing and the claims of family
			 members of the service men and women killed in that bombing; and
				(B)all other
			 outstanding cases of United States victims of terror sponsored or supported by
			 Libya.
				
